Citation Nr: 1516613	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 23, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

During the pendency of the appeal, a May 2014 rating decision granted a 100 percent disability rating for the Veteran's service-connected coronary artery disease, status post myocardial infarction, stenting, and coronary artery bypass graft, effective April 23, 2014.  As the Veteran's sole service-connected disability of coronary artery disease has been rated 100 percent as of April 23, 2014, the issue of entitlement to a TDIU based on such disability is rendered moot as of such date.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  

However, in the instant case, as the Veteran has only one service-connected disability evaluated as 100 percent as of April 23, 2014, a TDIU based on the same disability may not be assigned.  Therefore, the TDIU claim based on the Veteran's coronary artery disease is rendered moot as of such date.  Consequently, the Board has recharacterized the issue as shown on the title page of this decision.

In May 2014, the Veteran submitted January 2011 and April 2014 private treatment records that reflect the nature of his service-connected heart disability and nonservice-connected peripheral vascular disease at the time of such evaluations.  While such evidence has not been reviewed by the agency of original jurisdiction (AOJ) or accompanied by a waiver of initial AOJ review, the Board finds that the Veteran is not prejudiced the issuance of a decision at this time as the former document contains evidence regarding the nature of the Veteran's heart disability in January 2011, which is duplicative of the evidence previously of record and the latter document does not address his heart disability.  38 C.F.R. § 20.1304(c) (2014).  Therefore, such documents are irrelevant and, consequently, the Board may proceed with a decision at this time.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a November 2014 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   


FINDINGS OF FACT

1.  For the entire appeal period prior to April 23, 2014, the Veteran has met the schedular threshold criteria for a TDIU. 

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disability for the period prior to April 23, 2014.



CONCLUSION OF LAW

The criteria for a TDIU prior to April 23, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2011 letter, sent prior to the September 2011 rating decision, detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence and information.   The May 2011 letter also informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's private treatment records, VA treatment records, and VA examination reports have been obtained and considered.  He has not identified any additional, relevant records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in March 2010 and April 2014 in order to ascertain the nature and severity of his service-connected heart disability, to include the resulting functional limitations and the impact such has on his employability.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for adjudication purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the impact the Veteran's service-connected disability has on his employability as they include an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Consequently, the Board finds that the examinations and opinions of record are adequate to adjudicate the Veteran's TDIU claim and no further examination or opinions are necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

By way of the December 2010 rating decision, the Veteran was granted service connection for coronary artery disease, status post myocardial infarction, stenting and coronary artery bypass graft and assigned a 10 percent disability rating effective August 16, 2007, and a 60 percent rating effective January 23, 2009.  The May 2014 rating decision increased the Veteran's disability rating to 100 percent effective April 23, 2014.  The Veteran filed his current claim for a TDIU in December 2010.  Therefore, for the entire appeal period prior to April 23, 2014, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  

As such, the remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disability prior to April 23, 2014, the date where a 100 percent schedular rating was assigned for his sole service-connected disability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

As relevant to the Veteran's educational and employment background, the record reflects that he worked for Burlington Northern Santa Fe Railroad from 1969 until March 2002 doing maintenance and sheet metal work.  In his December 2010 TDIU application, the Veteran reported that he worked for 40+ hours a week at such job.  He also indicated that he did not leave such position because of his disability and had not attempted to obtain employment since he became too disabled to work.  The Veteran reported completing four years of high school and one year of college, without any additional education or training.  

At a March 2010 VA examination addressing the Veteran's heart disability, he reported experiencing angina once a week, dyspnea usually just before his heart starts to close up, but indicated that such only occurred with too much activity, fatigue often, and dizziness when he stands up quickly or leans over.  When requested to describe the condition on his usual occupation and daily activities, the Veteran reported that he was always worried about having a heart attack and bumping his leg.  He further indicated that he watched what he ate, ensure that he takes his medication, and was on standby for bypass.  However, the Veteran reported that he retired in 2002, but not due to his heart disability.  Physical examination revealed that the Veteran was able to walk at a slow pace and do occasional lifting.  In fact, he reported that he walked two miles a day. 

At a September 2010 VA examination conducted for unrelated purposes, it was noted that he retired from the railroad in 2002 because he was eligible by age or duration of work. 

On an October 2010 Ischemic Heart Disability Questionnaire, which was completed by the Veteran's treating physician, Dr. P., it was noted that the Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, and/or syncope with any level of physical activity.  Dr. P. indicated that the Veteran's heart disability impacted his ability to work; however, he stated that, overall, the Veteran had good functional capacity with only mild limitation of function.  Dr. P. further indicated that the Veteran had a diminished left ventricle ejection fraction of 45 percent and was status-post coronary artery bypass graft, but the primary limiting factor was leg pain. 

In February 2011, the Veteran's private physician Dr. C. reported that the Veteran had a history of diffuse atherosclerotic vascular disease and had a myocardial infarction in 1993.  Dr. C. noted that the Veteran had an angioplasty at that time.  Subsequently, he had an angioplasty and stenting in 2006, suffered another myocardial infarction with angioplasty and stenting in April 2007 and again in January 2009.  Dr. C. stated that the Veteran also had a femoral anterior tibial bypass grafting in January 2009 and his past medical history also included hyperlipidemia, hypertension, and chronic deep venous thrombosis and pulmonary emboli, most recently in August 2007.  Dr. C. opined that he Veteran was unable to be significantly physically active due to pain and swelling in the right leg following the bypass procedure and would be unable to have a full time occupation and was essentially medically disabled. 

In November 2011, Dr. P. provided a letter detailing the Veteran's cardiac history, which is essentially the same as that summarized by Dr. C.

At the Veteran's April 2014 VA examination, it was noted that he worked for 33 years with Burlington Northern Santa Fe Railroad and he retired in 2002.  He used to enjoy fishing and gardening, but due to extensive cardiovascular disease he fatigued easily and experienced dyspnea.  The VA examiner stated that the Veteran had severe coronary artery disease and, in July 2009, his left ventricular ejection was 45 percent.  He also had dyspnea with mild exertion.  The examiner ultimately concluded that all these factors combined would render the Veteran incapable of security and maintaining gainful employment of either physical or sedentary work. 

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU.  In this regard, the Board acknowledges that the April 2014 VA examination report indicates findings and an opinion supporting a TDIU; however, based on such findings, the Veteran was awarded a 100 percent disability rating for his coronary artery disease as of the date of such examination.  Therefore, the issue of TDIU is moot as of that date and the VA examiner did not otherwise indicate a date of onset of unemployability as a result of such service-connected disability.  See Buie at 251; see also Bradley at 293.

Furthermore, while Dr. C. opined that he Veteran was unable to be significantly physically active due to pain and swelling in the right leg following the bypass procedure and would be unable to have a full time occupation and was essentially medically disabled, he included consideration of the Veteran's nonservice-connected vascular conditions, including deep vein thrombosis of the right leg for which service connection was explicitly denied in a December 2010 rating decision.  As indicated previously, the relevant inquiry is whether the Veteran's service-connected disability alone renders him unemployable.  Therefore, as Dr. C.'s opinion considered his nonservice-connected disabilities as well, it is accorded no probative weight. 

Moreover, the Board finds that the evidence of record does not demonstrate that the Veteran's service-connected heart disability renders him unable to secure or follow a substantially gainful occupation as a result of his service-connected disability prior to April 23, 2014.  In this regard, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

As indicated previously, the record reflects that the Veteran was employed doing maintenance and sheet metal work for Burlington Northern Santa Fe Railroad from 1969 until March 2002, for a period of 33 years.  Furthermore, he reported that he did not leave such position because of his disability; rather, the record reflects that he retired due to eligibility by age or duration of work.  The Board also notes that the Veteran completed four years of high school and one year of college.  As such, it appears that the Veteran's educational background and work history suggest that he was employed mostly in manual labor during his 33 year career with the Railroad.  

However, the Board finds that the functional limitations imposed by the Veteran's heart disability prior to April 23, 2014, do not render him unable to secure or follow a substantially gainful occupation in light of such educational background and work history.  In this regard, the evidence reflects that, while it was reported that the Veteran's heart disability results in angina, dyspnea, fatigue, and dizziness at the March 2010 VA examination, the Veteran also reported that he walked two miles a day and physical examination revealed that he was able to walk at a slow pace and do occasional lifting.  Furthermore, in October 2010, the Veteran's private treating physician indicated that the Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, and/or syncope with any level of physical activity.  Moreover, Dr. P. indicated that the Veteran's heart disability impacted his ability to work; however, he stated that, overall, the Veteran had good functional capacity with only mild limitation of function and the primary limiting factor was leg pain.  The Board finds that such examination findings do not support a finding that the Veteran's heart disability render him unable to secure or follow a substantially gainful occupation consistent with his educational background and work history.

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The most persuasive evidence indicates that, despite some limitations imposed by his heart disability, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

In reaching such determination, the Board has considered the Veteran's statements regarding the severity of his heart disability and the impact such has on his employability; however, it is clear that, when reporting his limitations, he includes consideration of his nonservice-connected right leg disability.  As discussed previously, such disability may not be considered in determining whether a TDIU is warranted.  Moreover, to the extent that he has alleged that he is unemployable due solely to his heart disability, the Board accords such statements little probative weight as they are directly contradicted by the objective findings of record demonstrating his functional capabilities, to include those offered by his treating physician, Dr. P., in October 2010. 

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disability.  A TDIU is limited to consideration of service-connected disabilities; however, in this instance, the Board finds that it is the Veteran's nonservice-connected disabilities, specifically his deep venous thrombosis and other vascular conditions, that interfere with his ability to work in a position commensurate with his education and experience.  Therefore, the Board finds that he is not entitled to a TDIU. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable 

in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU prior to April 23, 2014, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


